EXHIBIT 10.8

AMENDMENT NO. 3

 

THIS AMENDMENT TO FACILITIES AND SUPPORT SERVICES AGREEMENT is effective as of
January 1, 2009 between Tecogen Inc., a Delaware corporation (“Tecogen”), and
American DG Energy Inc., a Delaware corporation (“ADG Energy”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby reaffirm all of the
provisions of the Facilities and Support Services Agreement, dated  January 1,
2006 (the “Agreement”), except that the following paragraphs shall be
substituted for the corresponding paragraphs in the Agreement.

 

1.             Office and Infrastructure

 

Tecogen will provide to ADG Energy the following office and infrastructure
support services for a period from the date of this Agreement through the
Termination Date (as such term is defined in Section 2 below):

 

(a)           Office Space. Approximately 2,702 allocated square feet of space
in Tecogen’s offices located at 45 First Avenue, Waltham, Massachusetts 02451
(the “Building”), which shall include six (6) offices, a shared conference room
and manufacturing space. Tecogen will also provide ADG Energy with water, sewer,
electrical, phones and other utility services, heating, ventilation and
air-conditioning, and cleaning and janitorial services. Tecogen may change the
space in the Building occupied by ADG Energy from time to time during the term
of this Agreement. Tecogen will provide such space and services at a flat rate
of $4,838.00 per month. If additional space is provided, this flat fee will
increase at an annual rate of $17.72 per square foot for any additional office
space and $16.68 per square foot for any additional manufacturing space. Copy
machine usage, office supplies, and shipping, secretarial & receptionist
services, Internet service, telephone support and IT support are not included in
the monthly rate and will be billed separately.

 

(c)           Insurance and Employee Benefit Plans. To the extent it is able to
do under its then current plans and policies, Tecogen will include ADG Energy as
a covered entity under its liability, property and casualty, workers
compensation and other applicable business insurance policies. Tecogen will
allow ADG Energy employees to participate in Tecogen’s medical and dental
insurance plans, and other group insurance plans for its employees, including
life, AD&D, and short and long-term disability plans. The costs of these
insurance programs will be charged to ADG Energy on an actual cost basis when
available, or in the case of general insurance be allocated to ADG Energy for
it’s pro rata share of the premiums. Management of the plans will be carried out
jointly by both companies and with no charge to each other.

 

(g)           Exclusivity: ADG Energy shall be granted exclusive representation
rights to the Tecogen Cogeneration Product in the New England States, and
Tecogen shall be granted exclusive representation rights to the ADG Energy
Cogeneration Product in California. The relevant portions of Tecogen’s standard
rep agreement shall apply except where in conflict with this agreement. ADG
Energy will be eligible for split commissions for cogeneration and chiller
products as presented in Tecogen’s standard rep agreement.

 

2.             Term

 

The term of the Agreement, as amended hereby, commenced as of the effective date
for one year, renewable annually upon mutual written agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this amendment to be duly
executed and delivered by their proper and duly authorized representatives as of
the day and year first above written.

 

Dated: January 2, 2009 (but effective as set forth above).

 

TECOGEN INC.

 

AMERICAN DG ENERGY INC.

 

 

 

By: /s/ Robert A. Panora

 

By: /s/ Barry J. Sanders

Title: President

 

Title: President

 

--------------------------------------------------------------------------------